DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-12, filed 1/6/2022, with respect to USC 103 have been fully considered and are persuasive.  The 103 rejection of claims 1, 3, and 6-9 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please rewrite the Abstract as follows: 
A stimulation control unit that outputs a stimulation signal for reducing a myocardial workload to an electrode for stimulation inserted in a blood vessel running in the vicinity of the vagus nerve of a patient in order to stimulate the vagus nerve; a detecting unit that detects first biological information and second biological information of the patient; a setting unit that sets threshold information for determining a normal range of the first biological information and second biological information; and a determining unit that determines whether or not values of the detected first biological information and second biological information are within the normal range determined in the threshold information; where the stimulation control unit adjusts the intensity of the stimulation signal such that the values of the first biological information and second biological information are within the normal range, and the value of the second biological information is reduced by a predetermined ratio or more as compared to a value before the stimulation.

Allowable Subject Matter
Claims 1, 3, and 6-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 3, and 6-9 are allowed over the cited prior art because the Examiner found that none of cited prior art discloses an electrode provided on a first catheter inserted into a vena cava and a pump inserted inside a left ventricle of a heart of the patient as a second catheter through an artery of the patient in combination with the rest of the claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792